DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 04/22/2021 which amended claims 1, 3, 5, 8-11, 14, 16 and 18. Claims 1-20 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6, 8, 9, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2017/0082858; hereinafter referred to as Klug) in view of Trail et al (US 2018/0203505; hereinafter referred to as Trail).
Regarding Claims 1 and 14, Klug discloses a head-mounted display (HMD) system (Figure 7E; Display System 700), comprising: 
a segmented optics array (Figure 7E; Optical Element 706); 
an image capturing device (Figure 7E; Imager 702b) to capture a plurality of sub-images of a plurality of concurrent perspectives of an eye of a user based on light reflected from the segmented optics array (see Figures 7E and 7F and Paragraph [0067]; wherein it is disclosed that light is reflected from each segment of optical element 706 toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle), the plurality of concurrent perspectives depicting the eye from different angles (see Figures 7E and 7F; Paragraph [0067]; wherein it is disclosed that the image acquired by the imager 702b is divided into a corresponding number of segments, each effectively viewing the eye from a different angle), wherein the segmented optics array (Figure 7E; Optical Element 706) comprises a plurality of sections (see Paragraph [0067] and Figure 7E; Segments 718a1, 718a2, 718a3); and 
an eye-tracking module to: generate a confidence score for each sub-image based on a degree to which features of the eye are un-occluded in each sub-image (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the 
select a sub-image having a highest confidence score (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score]); and identify a position of the eye utilizing the selected sub-image (see Paragraph [0071] and Claim 18; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score] and wherein it is further disclosed that a processor is used to track the eye of the user).
Klug does not expressly disclose that each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating on the eye-facing side to reflect rays of infra-red light reflected from the eye.
Trail discloses a head-mounted display system (Figure 2; HMD 100), comprising:
an optics (Figure 2; Back Optical Element 230);
an image capturing device (Figure 2; Imaging Device 270) to capture a plurality of sub-images of an eye based on light reflected from the optics (see Paragraph [0028]; wherein it is disclosed that the imaging device 270 captures light reflected from a surface of the eye 215 that was emitted from the illumination source 265 and reflected from the coated surface 250); wherein the optics (Figure 2; Back Optical Element 230) wherein each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating (Figure 2; Coated Surface 250) on the eye-facing side to reflect rays of infra-red light reflected from the eye (see Figure 2 and Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug such that each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating on the eye-facing side to reflect rays of infra-red light reflected from the eye, as taught by Trail, because doing so would allow for a wide field of view/ the field of view of the full eye-box of the user's eye to be captured (see Trail Paragraph [0028]).
Regarding Claims 2 and 15, Klug as modified by Trail discloses the limitations of claims 1 and 14 as detailed above.
Klug further discloses the image capturing device (Figure 7E; Imager 702b) is configured to capture the plurality of concurrent perspectives in a single image (see Figures 7E and 7F and Paragraph [0067]; wherein it is disclosed that light is reflected from each segment of optical element 706 toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle).
Regarding Claims 3 and 16, Klug as modified by Trail discloses the limitations of claims 1 and 14 as detailed above.

Regarding Claims 6 and 19, Klug as modified by Trail discloses the limitations of claims 1 and 14 as detailed above.
Klug further discloses the segmented optics array (Figure 7E; Optical Element 706) comprises a reflective coating configured to reflect non-visible light and to pass through visible light (see Paragraph [0020]; wherein it is disclosed that the optical element can comprise a hot mirror, which reflects infrared light while transmitting visible light); and wherein the image capturing device (Figure 7E; Imager 702b) is configured to capture the plurality of sub-images of the plurality of concurrent perspectives based on the reflected non-visible light (see Paragraph [0067]; wherein it is disclosed that each of the segments can have different optical properties, including, reflection angles at which the segments reflect the incoming (infrared) light, wherein the segments are configured so that light is reflected from each segment toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle).
Regarding Claim 8, Klug discloses at a head-mounted display (HMD) system (Figure 7E; Display System 700), a method comprising: 
displaying a first image via a segmented optics array (Figure 7E; Optical Element 706) of the HMD (see Paragraph [0020]; wherein it is disclosed that the optical element can comprise a hot mirror, which reflects infrared light while transmitting visible light 
capturing a second image based on light reflected from the segmented optics array (see Figures 7E and 7F and Paragraph [0067]; wherein it is disclosed that light is reflected from each segment of optical element 706 toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle), the second image comprising a plurality of sub-images of a plurality of perspectives of an eye (see Figures 7E and 7F; Paragraph [0067]; wherein it is disclosed that the image acquired by the imager 702b is divided into a corresponding number of segments, each effectively viewing the eye from a different angle), the plurality of perspectives depicting the eye from different angles (see Figures 7E and 7F; Paragraph [0067]; wherein it is disclosed that the image acquired by the imager 702b is divided into a corresponding number of segments, each effectively viewing the eye from a different angle), wherein the segmented optics array (Figure 7E; Optical Element 706) comprises a plurality of sections (see Paragraph [0067] and Figure 7E; Segments 718a1, 718a2, 718a3); generating a confidence score for each sub-image based on a degree to which features of the eye are un-occluded in each sub-image (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score]);

identifying a position of the eye utilizing the selected sub-image (see Paragraph [0071] and Claim 18; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score] and wherein it is further disclosed that a processor is used to track the eye of the user).
Klug does not expressly disclose that each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating on the eye-facing side to reflect rays of infra-red light reflected from the eye.
Trail discloses a head-mounted display system (Figure 2; HMD 100), comprising:
an optics (Figure 2; Back Optical Element 230);
an image capturing device (Figure 2; Imaging Device 270) to capture a plurality of sub-images of an eye based on light reflected from the optics (see Paragraph [0028]; wherein it is disclosed that the imaging device 270 captures light reflected from a surface of the eye 215 that was emitted from the illumination source 265 and reflected from the coated surface 250); wherein the optics (Figure 2; Back Optical Element 230) comprises a plurality of sections (see Figure 2; wherein there are inherently plural sections or portions of the back optical element 230), wherein each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating (Figure 2; Coated Surface 250) on the eye-facing side to reflect rays of infra-red light reflected from the eye (see Figure 2 and Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug such that each of the sections is curved on an eye-facing side and coated with an infra-red reflective coating on the eye-facing side to reflect rays of infra-red light reflected from the eye, as taught by Trail, because doing so would allow for a wide field of view/ the field of view of the full eye-box of the user's eye to be captured (see Trail Paragraph [0028]).
Regarding Claim 9, Klug as modified by Trail discloses the limitations of claim 8 as detailed above.
Klug further discloses each section of the plurality of sections (see Figure 7E; Segments 718a1, 718a2, 718a3) comprises a lenslet of an array of lenslets of the segmented optics array (see Paragraph [0068]; wherein it is disclosed that each of the segments 718a1, 718a2 and 718a3 has an optical power).
Regarding Claim 13, Klug as modified by Trail discloses the limitations of claim 8 as detailed above.
Klug further discloses the light reflected from the segmented optics array (Figure 7E; Optical Element 706) is non-visible light (see Paragraph [0067]; wherein it is disclosed that each of the segments can have different optical properties, including, reflection angles at which the segments reflect the incoming (infrared) light, wherein the segments are configured so that light is reflected from each segment toward the imager .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2017/0082858; hereinafter referred to as Klug) as modified by Trail et al (US 2018/0203505; hereinafter referred to as Trail) as applied to claims 1, 8 and 14, in view of Popovich et al (US 2018/0232048; hereinafter referred to as Popovich).
Regarding Claims 4 and 17, Klug as modified by Trail discloses the limitations of claims 3 and 16 as detailed above.
Klug as modified by Trail does not expressly disclose that each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets.
Popovich discloses a head-mounted display system (see Figures 66 and Figure 40), comprising: a segmented optics array (Figure 40; Active SBG Element 514);
an image capturing device (Figure 40; Image Sensor 516) to capture a plurality of sub-images (Figure 40; Eye Perspective Views 1551-1554) of a plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) of an eye based on light reflected from the segmented optics array (see Paragraph [0205]), the plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) depicting the eye from different angles (see Figure 40 and Paragraph [0205]; wherein the eye of a user is depicted from different perspectives/angles 1551-1554); and an eye-tracking module (see Paragraphs [0169], [0198], [0201] and [0218]), wherein each section of the plurality of sections comprises a lenslet of an array of lenslets of the segmented optics array (see at least Paragraph [0205]; SBG Columns 513)
wherein each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets (see at least Figure 36 and Paragraphs [0181] and [0200]; wherein it is disclosed that each SBG element is characterized by one from a set of at least two different prescriptions. and at least one of the SBG prescriptions corresponds to a lens for forming an image of the eye on the detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug as modified by Trail such that each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets, as taught by Popovich, because doing so would aid in providing a compact, lightweight, transparent tracker with low latency and a wide field of view for use in an eye-slaved display (see at least Popovich Paragraph [0013]).
Regarding Claims 7 and 20, Klug as modified by Trail discloses the limitations of claims 1 and 14 as detailed above.

Klug as modified by Trail does not expressly disclose that the image is displayed based on the position of the eye.
Popovich discloses a head-mounted display system (see Figures 66 and Figure 40), comprising: a segmented optics array (Figure 40; Active SBG Element 514);
an image capturing device (Figure 40; Image Sensor 516) to capture a plurality of sub-images (Figure 40; Eye Perspective Views 1551-1554) of a plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) of an eye based on light reflected from the segmented optics array (see Paragraph [0205]), the plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) depicting the eye from different angles (see Figure 40 and Paragraph [0205]; wherein the eye of a user is depicted from different perspectives/angles 1551-1554); and an eye-tracking module (see Paragraphs [0169], [0198], [0201] and [0218]);
a display (Figure 66) configured to display an image via the segmented optics array (Figure 40; Active SBG Element 514), the image based on the position of the eye (see Figure 66 and Paragraph [0230]; wherein it is disclosed that the display of portions of the field of view are controlled in response to the tracked gaze direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the HMD system of Klug as modified by Trail 
Regarding Claim 11, Klug as modified by Trail discloses the limitations of claim 8 as detailed above.
Klug as modified by Trail does not expressly disclose identifying the position of the eye comprises: providing the second image to a neural network comprising a plurality of nodes connected via an interconnect, the neural network trained based on a training set of captured eye images and a set of network parameters comprising one or more of a set of connections between nodes, connection strengths, propagation rules, and learning rules; and identifying the position of the eye at the neural network.
Popovich discloses identifying the position of the eye comprises: providing the second image to a neural network comprising a plurality of nodes connected via an interconnect (see Figures 34 and 35; Neural Network 434; Paragraphs [0198], [0209], [0234] and [0242]), the neural network (Figures 34 and 35; Neural Network 434) trained based on a training set of captured eye images and a set of network parameters comprising one or more of a set of connections between nodes, connection strengths, propagation rules, and learning rules (see Figures 34 and 35; Paragraphs [0198], [0209], [0234] and [0242]); and identifying the position of the eye at the neural network (see Figures 34 and 35; Paragraphs [0198] and [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Klug as modified by Trail to include the steps of identifying the position of the eye comprises: providing the second 
Regarding Claim 12, Klug as modified by Trail discloses the limitations of claim 8 as detailed above.
Klug as modified by Trail does not expressly disclose generating a third image based on the identified position of the eye; and displaying the third image at the HMD via the segmented optics array.
Popovich discloses a head-mounted display system (see Figures 66 and Figure 40), comprising: a segmented optics array (Figure 40; Active SBG Element 514);
an image capturing device (Figure 40; Image Sensor 516) to capture a plurality of sub-images (Figure 40; Eye Perspective Views 1551-1554) of a plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) of an eye based on light reflected from the segmented optics array (see Paragraph [0205]), the plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) depicting the eye from different angles (see Figure 40 and Paragraph [0205]; wherein the eye of a user is depicted from different perspectives/angles 1551-1554); and an eye-tracking module (see Paragraphs [0169], [0198], [0201] and [0218]); and
 generating a third image based on the identified position of the eye (see Figure 66 and Paragraph [0230]; wherein it is disclosed that the display of portions of the field of view are controlled in response to the tracked gaze direction); and displaying the third image at the HMD via the segmented optics array (see Figure 66 and Paragraph [0230]; wherein when the eye tracker waveguide is based upon the embodiment of figure 40 the display of portions of the field of view are controlled in response to the tracked gaze direction and the image which has been adjusted to correlate with the viewer’s gaze direction is displayed via Active SBG Element 514).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Klug as modified by Trail to include generating a third image based on the identified position of the eye; and displaying the third image at the HMD via the segmented optics array as taught by Popovich, because doing so would ensure that the display continuously provides the best imagery within the field of view of the user. 

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2017/0082858; hereinafter referred to as Klug) as modified by Trail et al (US 2018/0203505; hereinafter referred to as Trail) as applied to claims 1, 8 and 14, in view of Tam et al (US 2017/0255020; hereinafter referred to as Tam) and Sugiyama (US 2017/0115553; hereinafter referred to as Sugiyama).
Regarding Claims 5 and 18, Klug as modified by Trail discloses the limitations of claims 1 and 14 as detailed above.

Tam discloses a head-mounted display system (Figure 1), comprising: a segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) and an image capturing device (Figure 1; Eye Monitor 11); wherein the segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) comprises a Fresnel lens (see Paragraph [0090]; wherein it is disclosed that the mirror of panel illumination unit 10 is made into a Fresnel lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics of Klug such that the segmented optics array comprises a Fresnel lens, as taught by Tam, because doing so would allow for the segmented optics array to be made into a thin compacted element, thereby predictably allowing for the downsizing of the head mounted display system (see Tam Paragraph [0090]).
Klug as modified by Trail and Tam does not expressly disclose that the sections are aligned such that the refractive properties of the Fresnel lens are substantially similar to a larger plano-convex lens with similar focusing power.
Sugiyama discloses a Fresnel lens (Figure 3; Screen 200) which comprises sections that are aligned such that the refractive properties of the Fresnel lens (Figure 3; Screen 200) are substantially similar to a larger plano-convex lens (Figure 7B; Field Lens 310) with similar focusing power (see Figures 3 and 7B and Paragraph [0033]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug as modified by Trail and Tam such that the sections are aligned such that the refractive properties of the Fresnel lens are substantially similar to a larger plano-convex lens with similar focusing power, as taught by Sugiyama, because by using the Fresnel lens, the thickness can be thinner, and the number of components can be reduced, thereby providing further space saving (see Sugiyama Paragraphs [0033] and [0040]).
Regarding Claim 10, Klug as modified by Trail discloses the limitations of claim 8 as detailed above.
Klug as modified by Trail does not expressly disclose that the segmented optics array comprises a Fresnel lens, wherein the sections are aligned such that the refractive properties of the Fresnel lens are substantially similar to a larger plano-convex lens with similar focusing power.
Tam discloses a head-mounted display system (Figure 1), comprising: a segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) and an image capturing device (Figure 1; Eye Monitor 11); wherein the segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) comprises a Fresnel lens (see Paragraph [0090]; wherein it is disclosed that the mirror of panel illumination unit 10 is made into a Fresnel lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics of Klug as modified by 
Klug as modified by Trail and Tam does not expressly disclose that the sections are aligned such that the refractive properties of the Fresnel lens are substantially similar to a larger plano-convex lens with similar focusing power.
Sugiyama discloses a Fresnel lens (Figure 3; Screen 200) which comprises sections that are aligned such that the refractive properties of the Fresnel lens (Figure 3; Screen 200) are substantially similar to a larger plano-convex lens (Figure 7B; Field Lens 310) with similar focusing power (see Figures 3 and 7B and Paragraph [0033]; wherein the Fresnel lens 200 is designed to perform the function of the field lens 310, which is a plano-convex lens, in addition to the lens 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug as modified by Trail and Tam such that the sections are aligned such that the refractive properties of the Fresnel lens are substantially similar to a larger plano-convex lens with similar focusing power, as taught by Sugiyama, because by using the Fresnel lens, the thickness can be thinner, and the number of components can be reduced, thereby providing further space saving (see Sugiyama Paragraphs [0033] and [0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882